FILE COPY


SHERRY RADACK                                                                    CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                   CLERK OF THE COURT

TERRY JENNINGS                                                                   JANET WILLIAMS
EVELYN KEYES                                                                      CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE                    Court of Appeals                           PHONE: 713-274-2700
                                                                                 FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                          First District                            www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                         301 Fannin Street
 JUSTICES
                                  Houston, Texas 77002-2066

                                           March 16, 2015

 Johnniel Ferguson Jr.
 #1685061 TDCJ
 Coffield Unit
 2661 FM 2054
 Tennessee Colony, TX 75884

  RE:      Court of Appeals Number: 01-10-01095-CR, 01-10-01096-CR,
           Trial Court Case Number: 1147702, 1167538

   Style: Johnniel Ferguson, Jr. v. The State of Texas

   This is to acknowledge your communication received March 6, 2015, with reference to your
   direct appeal. Please be advised that the current status of your appeal is:

   1.   Was affirmed.
   2.   Enclosed is a copy of the Opinion in your appeal.
   3.   This Court does not provide copies of any documents without prepayment of costs. The fees
        associated with obtaining copies of court records are as follows: ten cents ($0.10) per page
        for the first 50 pages, and 50 cents ($0.50) per page thereafter. Please mark clearly on the
        enclosed docket sheet all documents being requested. The quote that will be provided to
        you upon return of this docket sheet will include the total fees associated with your copy
        request, and also includes a fee (if applicable) for any required postage.


                                                         Very truly yours,




                                                         Christopher A. Prine
                                                         Clerk of the Court